Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-11 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as being incomplete without a recitation as to the identity of the B2 group at the right side of formula I.  Also, the method claims 7 and 18 appear to be incomplete in that it would appear that another component besides the prepolymer need be present to form the scaffold during the irradiation.  Ie, the prepolymer is apparently reacted/polymerized in step (d), not during the irradiation step.  It needs to be clarified exactly what the solid polymer scaffold is being formed of during the irradiation step (c).        
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-14 and 16-22 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rolland et al 2016/0137839 (see paragraphs 0221-0225, 0227-0241, 0021, 0562 and 0254).
The applied reference discloses the instant prepolymer compound of claim 1 shown as instant formula I with the Formula (X) compound taught at paragraph 0227. As claim 1 stands, it is submitted to be anticipated over the Formula (X) of Rolland et al.  However, given that the B2 group of claim 1 is an alcohol blocking group, such is either anticipated or obvious over Rolland et al since the applied reference teaches using an alcohol blocking group in paragraph 0231.  The same is true for the prepolymer of Formula II in instant claim 12.  It is either anticipated by Formula (X) of Rolland et al when taken in conjunction with paragraph 0231 or it is obvious thereover.  Instant claims 2 and 13 are taught at paragraph 0229; claims 3 and 14 at paragraph 0235; claims 5 and 16 at paragraphs 0239 and 0240; and claims 6 and 17 at paragraph 0241.  
Rolland et al discloses the instant method of forming a three-dimensional object as set forth in claims 7 and 18—see paragraphs 0221 through 0225—employing the instant prepolymers of claims 1 and 12.  Note that the prepolymer of Rolland et al has two 
3.Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al 2016/0137839.
Rolland et al discloses at paragraphs 0021 and 0025 that the solidifying and curing step (d) is performed by exposure of the second polymerizable component to a catalyst.  It 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742